Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.171 Filed 08/12/20 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                  Cr. No. 18-20214

      v.                                       Hon. Paul D. Borman

JAQUEL OWENS,

                   Defendant.
                                       /

                  SUPPLEMENT TO JAQUEL OWENS’
                MOTION FOR COMPASSIONATE RELEASE

      Jaquel Owens is at severe risk from the COVID-19 pandemic spreading

throughout the Bureau of Prisons because he has medical conditions that could

seriously harm or kill him if he becomes sick. Over the past twenty (20) months in

custody, he has shown significant rehabilitation and if released, he has a community

of people who will provide him both a safe place to live and employment.

      Mr. Owens has multiple health conditions that make him particularly

susceptible to the lethal effects the virus. He is morbidly obese, weighing 306 pounds

at 5’ 9” tall, equating to a Body Mass Index (BMI) of more than 30. Additionally,

Mr. Owens has hypertension, diabetes, and sleep apnea which has been widely

recognized as factors that increases the risk of COVID-19. These conditions are only

worsening due to the current circumstances of his confinement.

                                           1
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.172 Filed 08/12/20 Page 2 of 15




      Even as the spread of the virus has decreased in some parts of the country, the

infection rate in prisons has only continued to climb. As it stands, more than 7,000

federal prisoners have contracted the virus, and at least 94 have died from it.

https://www.bop.gov/coronavirus/. Mr. Owens is incarcerated at FCI Milan, where

he was quarantined for eight (8) days due to an assumption that he had contracted

the COVID-19 virus. These conditions are not something this court could have

anticipated at sentencing.

             Mr. Owens has a three-year-old son and a family that will welcome him

home and employment opportunities to assist his reentry. This Court should grant

him compassionate release under 18 U.S.C. § 3582(c)(1)(A).



      I.     Procedural History

       Mr. Owens in 2018 was charged in a suspending indictment in Count (1)

Distribution of a Controlled Substance- Heroin, 21 U.S.C sec 841(a)(1), Count (2)

Distribution of a Controlled Substance- Heroin, 21 U.S.C. sec. 841(a)(1), Count (3)

Distribution of a Controlled Substance – Heroin, 21 U.S.C. sec. 841(a)(1), Count

(4) Distribution of a Controlled Substance – Heroin, 21 U.S.C. sec. 841(a)(1), Count

(5) Distribution of a Controlled Substance – Heroin, 21 U.S.C. sec. 841(a)(1), Count

(6) Felon in Possession of a Firearm, 18 U.S.C. sec. 922(g)(1), and Count (7) 18

U.S.C. sec 924(c).


                                         2
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.173 Filed 08/12/20 Page 3 of 15




      Mr. Owens was released on bond and complied with the conditions of bond

for approximately one (1) year. He was employed while on bond. The guideline

imprisonment rage for Mr. Owens was 70 to 80 months. This Court sentenced Mr.

Owens to a below guidelines sentence of 40 months on Count (6) Felon in Possession

of a Firearm, 18 U.S.C. sec 922(g)(1) to be served at FCI Milan with a

recommendation for Mr. Owens to participate in the Residential Drug Abuse

Program (RDAP).

      II.    Legal Standard for Compassionate Release

      The First Step Act significantly changed § 3582, allowing defendants to

directly petition courts for relief instead of leaving relief decisions solely with the

BOP. 18 U.S.C. § 3582(c)(1)(A). “The First Step was passed against the backdrop

of a documented infrequency with which the BOP filed motions for a sentence

reduction on behalf of defendants.” United States v. Redd, No. 1:97-CR-00006-AJT,

2020 WL 1248493, at *7 (E.D. Va. Mar. 16, 2020). The compassionate release

statute, as amended by the First Step Act, authorizes district courts to grant relief

whenever “extraordinary and compelling reasons” warrant a reduction, consistent

with the sentencing factors outlined in 18 U.S.C. § 3553(a) and the Sentencing

Commission’s applicable policy statements—regardless of the BOP’s position.




                                          3
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.174 Filed 08/12/20 Page 4 of 15




      III.   Owens has Complied with the 30-day Rule under § 3582(c)(1)

      Section 3582(c)(1)(A)(i) generally requires exhaustion of administrative

remedies. Mr. Owens requested compassionate release within the BOP on May 27,

2020, more than 30 days ago. (Ex. 1, Inmate Request to Staff) Thus, there has been

a “lapse of 30 days from the receipt of such a request by the warden of the

defendant’s facility,” id. § 3582(c)(1)(A)(i), and there is no exhaustion barrier to him

requesting relief from this court.

      IV.    Extraordinary and Compelling Reasons Warrant Release

      As the BOP faces an escalating health crisis because of COVID-19, several

courts, including in this district, are exercising their authority to grant release under

§ 3582(c)(1)(A)(i), to nonviolent inmates who are at risk of death or serious illness

from COVID-19. See, e.g., United States v. Saladrigas, No. 13-cr-20913, ECF No.

129 (E.D. Mich. May 13, 2020) (Borman, J.); United States v. Al-Jumail, No. 12-

20272, 2020 WL 2395224 (E.D. Mich. May 12, 2020) (Hood, C.J.); United States

v. Hunt, No. 18-20037, 2020 WL 2395222 (E.D. Mich. May 12, 2020) (Hood, C.J.);

United States v. Reddy, No. 13-CR-20358, 2020 WL 2320093, at *4 (E.D. Mich.

May 11, 2020) (Leitman, J.); United States v. Amarrah, No. 17-20464, 2020 WL

2220008 (E.D. Mich. May 7, 2020) (Levy, J.); United States v. Saad, No. 16-20197,

2020 WL 2251808, at *1 (E.D. Mich. May 5, 2020) (Hood, C.J.); United States v.

Atwi, No. 18-20607, 2020 WL 1910152 (E.D. Mich. Apr. 20, 2020) (Michelson, J.);

                                           4
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.175 Filed 08/12/20 Page 5 of 15




Samy v. United States, No. CR 16-20610-1, 2020 WL 1888842 (E.D. Mich. Apr. 16,

2020) (Tarnow, J.); Miller v. United States, No. CR 16-20222-1, 2020 WL 1814084

(E.D. Mich. Apr. 9, 2020) (Tarnow, J.).

      Release is consistent with the Sentencing Commission’s policy statements for

two reasons. First, Mr. Owens’s current health condition and incarceration during

this pandemic “substantially diminishes the ability of the defendant to provide self-

care within the environment of a correctional facility and from which [he] is not

expected to recover.” U.S.S.G. § 1B1.13, cmt. n. 1(A)(ii); Reddy, 2020 WL

2320093, at *7; Amarrah, 2020 WL 2220008, at *6. He also presents “Other

Reasons” under U.S.S.G. § 1B1.13, cmt. n. 1(D), warranting compassionate release,

Miller, 2020 WL 1814084, at *3, because prison populations are subject to

heightened vulnerability because of COVID-19.



      A. Mr. Owens’s health places him at high risk of death or serious illness
         from COVID-19.

      Mr. Owens has multiple heath conditions that will increase the lethality of the

virus: foremost among these are obesity and hypertension. “The CDC’s data shows

that both hypertension and obesity materially increase the risk that a person who

contracts COVID-19 will be hospitalized, and that hypertension materially increases

the chance of death from COVID-19.” United States v. Shannon, No. 13 CR 535,

2020 WL 3489491, at *3 (N.D. Ill. June 26, 2020).
                                          5
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.176 Filed 08/12/20 Page 6 of 15




      Obesity. At the time of sentencing, Mr. Owens was 5’ “9” and weighed 307

pounds. The CDC considers individuals with a BMI of 30 or higher to be at an

increased risk of severe illness from COVID-19.1 With a BMI of over 30, Mr. Owens

is at an extremely increased risk. Research indicates that individuals less than 60

years old, with a BMI above 35, are 3.6 times more likely to need critical medical

care related to COVID-19 than those with a BMI less than 30. Jennifer Lighter, et

al., Obesity in Patients Younger Than 60 Years Is a Risk Factor for COVID-19

Hospital    Admission,     Clinical   Infectious    Diseases     (2020),    https://

academic.oup.com/cid/advance-article/doi/10.1093/cid/ciaa415/5818333.        Since

Mr. Owens’s BMI is 45.3 which is well above 35, (Ex. 2, 2019 Medical Record)

Several courts have considered obesity, among other conditions, as an extraordinary

and compelling reason to grant release. See, e.g., United States v. Readus, No. 16-

20827-1, 2020 WL 2572280, at *2 (E.D. Mich. May 21, 2020) (hypertension and

obesity); United States v. White, No. 13-CR-20653-1, 2020 WL 2557077, at *3 (E.D.

Mich. May 20, 2020) (same); United States v. Ullings, No. 1:10-CR-00406, 2020

WL 2394096, at *4 (N.D. Ga. May 12, 2020) (same); United States v. Foreman, No.

3:19-CR-62, 2020 WL 2315908, at *3 (D. Conn. May 11, 2020) (same).



1
  CDC, People of Any Age with Underlying Medical Conditions, June 25, 2020,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html.

                                        6
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.177 Filed 08/12/20 Page 7 of 15




      Hypertension. Mr. Owens has hypertension and takes daily medication for it.

(Ex. 3, 2019 Medical Record) Many courts, including several in this district, “have

identified hypertension as an underlying medical condition that renders a prisoner

higher-risk, weighing against continued detention during the COVID-19 pandemic.”

United States v. Sanders, No. 19-cr-20288, ECF No. 35, PgID 202–03 (E.D. Mich.

Apr. 17, 2020) (citing United States v. Patino, No. 18-cr-20451, 2020 WL 1676766,

at *2 (E.D. Mich. Apr. 6, 2020)); United States v. Doshi, No. 13-cr-20349, 2020 WL

1527186, at *1 (E.D. Mich. Mar. 31, 2020) (recommending that prisoner with

hypertension and diabetes be placed in home confinement); United States v. Mines,

No. 4:18-cr-00552, 2020 U.S. Dist. LEXIS 112175, at *3 (N.D. Ohio June 26, 2020)

(granting release to an inmate with hypertension); Perez-Perez v. Adduci, No. 20-

10833, 2020 WL 2305276, at *5–6 (E.D. Mich. May 9, 2020) (noting that a prisoner

who suffered from hypertension faced a heightened risk of severe medical

consequences or death if the prisoner contracted COVID-19); White, 2020 WL

2557077, at *3 (granting compassionate release to inmate with hypertension).

      Diabetes. Mr. Owens also suffers diabetes. (Ex. 4, 2020 Medical Records.)

“Courts have found that the combination of prediabetes and obesity have been

sufficient to warrant release.” United States v. Readus, No. 16-20827-1, 2020 WL

2572280, at *3 (E.D. Mich. May 21, 2020) (collecting cases). The CDC recognizes

diabetes as creating a serious risk of illness from COVID-19, and courts have thus


                                        7
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.178 Filed 08/12/20 Page 8 of 15




recognized that a person approaching status as a diabetic also are at increased risk.

See Cotton v. United States, No. CR 16-20222-8, 2020 WL 3488752, at *3 (E.D.

Mich. June 26, 2020) (granting release to a person with prediabetes).

       PTSD. As documented in the PSR, Mr. Owens suffers from PTSD as a result

of Mr. Owens being a drive by shooting victim, which he still suffers physically

from. While this conditions at first glance may not appear to present extraordinary

conditions in light of the COVID-19 pandemic, “‘[g]rowing evidence demonstrates

that PTSD, anxiety/stress, and depression can lead to decreased immune response

and increased risk of infections.’” Doe v. Barr, No. 20-CV-02141-LB, 2020 WL

1820667, at *4 (N.D. Cal. Apr. 12, 2020) (quoting a medical opinion and granting

release to immigration detainee). The “weakened immunity due to mental-health

disorders can put detainees ‘at increased risk of contracting and suffering from more

severe forms of COVID-19.’” Id.; see United States v. Johnson, No. 15-CR-125

(KBJ), 2020 WL 3041923, at *10 (D.D.C. May 16, 2020) (granting compassionate

release to inmate with PTSD). In addition, at least one court has recognized that the

BOP lockdown from the pandemic places people suffering these conditions at

increased risk of harm. See, e.g., United States v. Pina, No. 18-CR-179 (JSR), 2020

WL 3545514, at *2 (S.D.N.Y. June 29, 2020). As Judge Rakoff explained in Pina—

for an inmate at FCI Allenwood—confinement to a “cell for 22 hours a day cannot

help but exacerbate his depression and anxiety.” Id. at 2.


                                          8
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.179 Filed 08/12/20 Page 9 of 15




      Combination of conditions. The CDC states: “The more underlying medical

conditions someone has, the greater their risk is for severe illness from COVID-19.”2

As Mr. Owens has shown, he has more than one condition that puts him at an

increased risk.

      As explained in Loyd v. United States, No. CR 15-20394-1, 2020 WL

2572275, at *3 (E.D. Mich. May 21, 2020), even if these “conditions do not

independently and perfectly fit the definition of severity, as outlined by the CDC,

all of his conditions compounded still place [the movant] in a much more vulnerable

position than a healthy person, if he were to get COVID-19.” Considering obesity

alone, Mr. Owens is 3.6 times more likely to need critical care if he contracts

COVID-19, and he is much less likely to get the care he needs in a carceral setting.

Mr. Owens’s fear for his safety is genuine. At home, he will be able to access medical

care at the first sign of symptoms, but in prison the same may not be true.3




2
  People of Any Age with Underlying Medical Conditions, CDC, June 25, 2020,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html.
3
  Particularly in light of the fact that staff at BOP facilities have been found to ignore
or minimize inmates’ COVID-19 symptoms. See Keri Blakinger & Keegan
Hamilton, “I Begged Them To Let Me Die”: How Federal Prisons Became
Coronavirus               Death              Traps,            Marshall           Project,
https://www.themarshallproject.org/2020/06/18/i-begged-them-to-let-me-die-how-
federal-prisons-became-coronavirus-death-traps.
                                            9
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.180 Filed 08/12/20 Page 10 of 15




      B. COVID-19 poses acute risks to individuals in custody.

      FCI Milan currently has two (2) positive inmates, one (1) positive staff, three

(3) deaths, ninety-eight (98) “recovered” inmates, and fifty (55) “recovered” staff .

Additionally, only 340 of the inmates at FCI Milan have been tested, and 93 of those

came back positive. 4 Mr. Owens explained to counsel some of the concerns he has

about the conditions at FCI Milan. Specifically, inmates are not practicing social

distancing or anything at this point. Mr. Owens was sent to quarantine from April

4th-14th surrounded by other sick inmates and the prison did not even administer a

COVID-19 test to determine if he had the virus. FCI Milan only took his temperature

and blood pressure.

      As research has shown, individuals who have been infected are most likely to

spread the virus in the 48 hours before they start to experience symptoms, and some

people may be contagious without experiencing symptoms at all. 5 Although, there

are confirmed positive cases at FCI Milan, District courts have also granted motions

for compassionate release where there were no confirmed cases in a particular

facility—in fact, low testing rates were frequently central to the consideration.


4
  FCI Milan , https://www.bop.gov/locations/institutions/alf/ (last visited August 4,
2020); COVID-19 Inmate Test Information, https://www.bop.gov/coronavirus/ (last
visited August 4, 2020).
5
  If You've Been Exposed to the Coronavirus, Harvard Health, July 2, 2020,
https://www.health.harvard.edu/diseases-and-conditions/if-youve-been-exposed-to-
the-coronavirus.

                                         10
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.181 Filed 08/12/20 Page 11 of 15




See United States v. Williams-Bethea, No. 18-CR-78 (AJN), 2020 WL 2848098, at

*5 (S.D.N.Y. June 2, 2020) (“[T]esting remains limited at FCI Danbury, so the Court

cannot conclude that the lack of confirmed positive cases means that no inmates at

the Defendant’s facility carry the virus.”); United States v. Schafer, No. 6:18-CR-

06152 EAW, 2020 WL 2519726, at *2 (W.D.N.Y. May 18, 2020) (“[W]ithout

knowing the percentage of the prison population that has been tested, the fact that

there are no positive COVID-19 cases provides little insight into whether the virus

has reached the facility.”); United States v. Ben-Yhwh, No. CR 15-00830 LEK, 2020

WL 1874125, at *4 (D. Haw. Apr. 13, 2020) (granting relief even when the facility

had no confirmed COVID cases).

      A lack of positive cases likely comes from BOP testing only when an inmate

is nearing the point of hospitalization. See United States v. Rountree, No. 1:12-CR-

0308 (LEK), 2020 WL 2610923, at *7 (N.D.N.Y. May 18, 2020). Release is

consistent with the § 3553(a) factors.

      Mr. Owens has a release plan which involves living with his family, gaining

employment, and protecting himself from COVID-19. Mr. Owens will live with his

mother, who has lived in the City of Eastpointe for eight (8) year. Mr. Owens will

have his own room where he can quarantine much more effectively than his current

environment. Mr. Owens’ mother’s address and contact information was provided

to pre-trial services while he was on bond.


                                         11
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.182 Filed 08/12/20 Page 12 of 15




      Mr. Owens has a son, Jaquel Owens, Jr. who is now three (3) years old. Mr.

Owens, son resides with the child’s mother however, Mr. Owens will be able to

spend time with his son while living in his mother’s home. Mr. Owens has

demonstrated that he understands the responsibility of being a parent, and he is ready

to take that responsibility seriously.

      Upon release, Mr. Owens will have steady employment. He hopes to return to

GFL Waste Management as a diesel mechanic, where he was employed prior to his

incarceration. Mr. Owens also hopes to return to school at Detroit Training, to

receive a certification as a diesel mechanic.

      Mr. Owens has used his time while incarcerated to improve himself. Mr.

Owens has not received any disciplinary action while incarcerated. He has

completed forty (40) hours, which is approximately 85 percent of a nonresidential

drug treatment program he was ordered to complete by the court. He also maintained

employed while at FCI Milan.

      Given the time Mr. Owens has already spent incarcerated, a reduction to time

served would still reflect the seriousness of his offense. Mr. Owens has served over

half of his sentence. District courts have granted release where other defendants

served less time proportionally. See Loyd, 2020 WL 2572275, at *1 (30% of sentence

served); United States v. Delgado, No. 3:18-CR-17-(VAB)-1, 2020 WL 2464685, at

*2 (D. Conn. Apr. 30, 2020) (24% of sentence served); United States v. Young, No.


                                          12
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.183 Filed 08/12/20 Page 13 of 15




CR19-5055 BHS, 2020 WL 2614745, at *4 (W.D. Wash. May 22, 2020) (25% of

sentence served); United States v. Pabon, No. CR 17-165-1, 2020 WL 2112265, at

*1 (E.D. Pa. May 4, 2020) (30% of sentence served).

      Releasing Mr. Owens will not diminish the deterrent effect of his sentence.

When considering deterrence, medical issues, and Mr. Owens desire to be a father

to his 3 year old son, there is no reason to think that continued incarceration instead

of home confinement will be necessary to protect the public.

      When considering future criminal activity, Mr. Owens, does not appear to be

the type of person to continue to engage in criminal activity. While incarcerated, Mr.

Owens has incurred no marks on his disciplinary record,

      Furthermore, Mr. Owens has demonstrated that he can adhere to release

conditions. For approximately one (1) year, Mr. Owens was released on bond

without incident. Mr. Owens’s conduct while on pretrial release and his conduct

while incarcerated confirms that he can comply with the law and being a functioning

member of society. Additionally, Mr. Owens recidivism level has been reduced from

a medium patter score to a low patter score. Given his family support, severe health

issues, and the evidence of his rehabilitation, this Court should not hesitate to grant

his request for compassionate release.




                                          13
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.184 Filed 08/12/20 Page 14 of 15




                                 Conclusion

      Jaquel Owens respectfully requests that the Court grant this motion for

compassionate release.

                                    Respectfully submitted,
                                    /s/ Christopher W. Quinn, II_____
                                     Attorney Christopher W. Quinn, II
                                     (P69483)
                                     400 Monroe, Suite 290
                                    Detroit, Michigan 48226
                                    PHONE:313-967-7847
                                    E-MAIL: chris@winwithattorneyquinn.com
Date: August 12, 2020




                                     14
Case 2:18-cr-20214-PDB-MKM ECF No. 38, PageID.185 Filed 08/12/20 Page 15 of 15




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,                   Cr. No. 18-20214

      v.                                        Hon. Paul D. Borman

JAQUEL OWENS,

                   Defendant.
                                       /


                         CERTIFICATE OF SERVICE

      I certify that, on August 12, 2020, I filed this document using the CM/ECF

system, which will send notification of filing to opposing counsel of record.

                                                /s/Christopher W. Quinn, II
                                                Attorney for Jaquel Owens




                                           15
